UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-13611 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2078923 (I.R.S. Employer Identification No.) 1541 Reynolds Road Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(517)543-6400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common stock, $.01 par value 33,878,053 shares 1 SPARTAN MOTORS, INC. INDEX Page FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2012 (Unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’ Equity - Three Months Ended March 31, 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II.OTHER INFORMATION Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 SIGNATURES 33 EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS There are certain statements within this Report that are not historical facts.These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “will”, “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including, among others: • Constrained government budgets may have a negative effect on the Company’s business and its operations. • The integration of businesses or assets we have acquired or may acquire in the future involves challenges that could disrupt our business and harm our financial condition. • When we introduce new products, we may incur expenses that we did not anticipate, such as recall expenses, resulting in reduced earnings. • Changes in economic conditions, including changes in interest rates, credit availability, financial market performance and the Company’s industries can have adverse affects on its earnings and financial condition, as well as its customers, dealers and suppliers.In particular, the Company could be adversely affected by the economic impact to its supply base, including those members of the supply base that support the automobile industry. • Changes in relationships with major customers and suppliers could significantly affect the Company’s revenues and profits. • Amendments of the laws and regulations governing our businesses, or the promulgation of new laws and regulations, could have a material impact on the Company’s operations. • We source components from a variety of domestic and global suppliers who may be subject to disruptions from natural or man-made causes.Disruptions in our supply of components could have a material and adverse impact on our results of operations or financial position. • Changes in the markets we serve may, from time to time, require us to re-configure our production lines or re-locate production of products between buildings or to new locations in order to maximize the efficient utilization of our production capacity.Costs incurred to effect these re-configurations may exceed our estimates and efficiencies gained may be less than anticipated. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Report.However, this list is not intended to be all inclusive.The risk factors disclosed in Item 1A “Risk Factors” of Part II of this Quarterly Report on Form 10-Q and in Part I – Item 1A of our Annual Report on Form 10-K for the year ended December31, 2011, include all known risks our management believes could materially affect the results described by forward-looking statements contained in this Report.However, those risks may not be the only risks we face.Our business, operations, and financial performance could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations.In addition, new risks may emerge from time to time that may cause actual results to differ materially from those contained in any forward-looking statements.We believe that the forward-looking statements contained in this Report are reasonable.However, given these risks and uncertainties, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Report are expressly qualified in their entirety by the cautionary statements contained in this Sectionand you are cautioned not to place undue reliance on the forward-looking statements contained in this Report as a prediction of actual results. We disclaim any obligation to update or revise information contained in any forward-looking statement to reflect developments or information obtained after the date this Report is filed with the Securities and Exchange Commission. 3 Item 1. Financial Statements SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) March 31 December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $675 and $749 Inventories Deferred income tax assets Income taxes receivable Assets held for sale - Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued warranty Accrued customer rebates Accrued compensation and related taxes Deposits from customers Other current liabilities and accrued expenses Current portion of long-term debt 55 55 Total current liabilities Other non-current liabilities Long-term debt, less current portion Deferred income tax liabilities Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 33,873 and 33,596 outstanding Additional paid in capital Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Sales $ $ Cost of products sold Restructuring charge - Gross profit Operating expenses: Research and development Selling, general and administrative Restructuring charge - Total operating expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest and other income 84 Total other income (expense) ) Loss before taxes ) ) Taxes ) ) Net loss $ ) $ ) Basic and Diluted net loss per share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Accompanying Notes to Condensed Consolidated Financial Statements. 5 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activites: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Loss on disposal and impairment of assets 72 Expense from changes in fair value of contingent consideration 64 Tax (benefit) expense related to stock incentive plan transactions 6 ) Stock based compensation related to stock awards Decrease (increase) in operating assets: Accounts receivable ) Inventories ) Income taxes receivable ) ) Other assets ) Increase (decrease) in operating liabilities: Accounts payable Accrued warranty 51 Accrued customer rebates ) (1 ) Accrued compensation and related taxes Deposits from customers ) ) Other current liabilites and accrued expenses (8 ) ) Taxes on income 58 Total adjustments Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 1 - Acquisition of business, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt - 17 Payments on long-term debt ) ) Net proceeds from the exercise, vesting or cancellation of stock incentive awards 71 18 Cash retained (paid) related to tax impact of stock incentive plan transactions (6 ) 14 Net cash provided by financing activities 51 24 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 6 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands) (Unaudited) Number of Common Additional Retained Total Shareholders' Shares Stock Paid In Capital Earnings Equity Balance at December 31, 2011 $ Issuance of common stock and the tax impact of stock incentive plan transactions ) - 65 - 65 Issuance of restricted stock, net of cancellation 3 (3 ) - - Stock based compensation expense related to restricted stock - - - Net loss - - - ) ) Balance at March 31, 2012 $ See Accompanying Notes to Condensed Consolidated Financial Statements. 7 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) NOTE 1 - GENERAL AND SUMMARY OF ACCOUNTING POLICIES For a description of key accounting policies followed refer to the notes to the Spartan Motors, Inc. (the “Company”)consolidated financial statements for the year ended December31, 2011, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March14, 2012.There have been no changes in such accounting policies as of the date of this report. The accompanying unaudited interim condensed consolidated financial statements reflect all normal and recurring adjustments that are necessary for the fair presentation of the Company’s financial position as of March 31, 2012, the results of operations for the three month period ended March 31, 2012 and the cash flows for the three month period ended March 31, 2012, and should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for the three month period ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. The Company is required to disclose the fair value of its financial instruments in accordance with Financial Accounting Standards Board (FASB) Codification relating to “Disclosures about Fair Values of Financial Instruments.”The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable and the Company’s fixed and variable rate debt instruments approximate their fair value at March 31, 2012 and December 31, 2011. Certain immaterial amounts in the prior periods’ financial statements have been reclassified to conform to the current period’s presentation. Recently issued accounting standards In September, 2011 the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2011-08 “Intangibles – Goodwill and Other (Topic 350):Testing Goodwill for Impairment” (“ASU 2011-08”).ASU 2011-08 permits entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.Under the amendments in ASU 2011-08, an entity is not required to calculate the fair value of a reporting unit unless it determines that it is more likely than not that the fair value of the reporting unit is less than its carrying amount.ASU 2011-08 is effective for interim and annual goodwill impairment tests performed for fiscal years beginning on or after December 15, 2011, with early adoption permitted.The Company’s early adoption of ASU 2011-08 for its goodwill impairment testing as of October 1, 2011 did not have an impact on its consolidated financial statements. 8 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) NOTE 2 – INVENTORIES Inventories are summarized as follows: March 31, December 31, Finished goods $ $ Work in process Raw materials and purchased components Reserve for slow-moving inventory ) ) $ $ The Company has a number of demonstration units as part of its sales and training program.These demonstration units are included in the “Finished goods” line item above, and the net carrying amount was $8,772 and $8,091 at March 31, 2012 and December 31, 2011. NOTE 3 – ACQUISITION ACTIVITIES On April 1, 2011, the Company completed its acquisition of substantially all of the assets and related liabilities of Classic Fire, LLC (“Classic Fire”), a manufacturer of fire trucks and fire apparatus.The Company’s acquisition of Classic Fire has allowed it to expand its offerings in the fire truck market into segments and price points that complement its offerings from Spartan Motors Chassis, Inc. and Crimson Fire, Inc., as well as provide strategic sourcing of pump modules and other technology.Classic Fire is reported as a component of the Company’s Specialty Vehicles segment.The pro forma effect of the acquisition on the Company’s results of operations is immaterial. The revenue and earnings of Classic Fire are included in the Company’s results since the April 1, 2011 acquisition. Acquisition related expenses included in the Company’s Condensed Consolidated Statements of Operations are not material. This acquisition was accounted for using the purchase method of accounting and the purchase price was allocated to the assets purchased and liabilities assumed based upon their estimated fair values at the date of acquisition.Identifiable intangible assets acquired include a trade name, customer and dealer relationships, unpatented technology and certain non-compete agreements.The excess purchase price over the net tangible and intangible assets acquired of $2,397 was recorded as goodwill, which is expected to be deductible for tax purposes.The purchase price consisted of cash consideration of $3,975, net of cash acquired of $25, paid by the Company at closing; a working capital adjustment of $771; Spartan Motors, Inc. common stock valued at $1,029 and a contingency for certain performance-based earn out payments recorded at $180, discounted to April 1, 2011.During the year ended December 31, 2011 the Company recorded an adjustment to operating expenses of $97 to bring the contingent liability to $83, based on the expected future payment amounts, discounted to December 31, 2011.During the three months ended March 31, 2012 the Company recorded an adjustment to operating expenses of $83 to bring the contingent liability to $0 based on the likelihood of future payments. 9 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) The purchase price was allocated to assets acquired and liabilities assumed as follows: Cash and cash equivalents $ 25 Accounts receivable Inventory Other current assets 7 Property, plant and equipment Intangible assets Goodwill Total assets acquired Accounts payable Accrued warranty Other current liabilities 31 Other non-current liabilities Total liabilities assumed Total purchase price $ The Company leases the land and building that houses the operations of Classic Fire, from an entity that is controlled by the sellers of Classic Fire, under an operating lease with an initial term of three years.The lease contains options allowing the Company to renew the lease for an additional three year term, or purchase the property at a fixed price at any time during the initial lease period or the renewal period, if any.For purchase accounting purposes, the Company recorded an unfavorable lease liability valued at $180 at April 1, 2011.For the three months ended March 31, 2012 the Company accreted $15 to earnings as amortization of this liability. NOTE 4 – DEBT Long-term debt consists of the following: March31, December31, Note payable to Prudential Investment Management, Inc. Principal due December1, 2016 with quarterly interest only payments of $68 at 5.46%.Unsecured debt. (1) $ $ Line of credit revolver (2) Capital lease obligations Total debt Less current portion of long-term debt (55 ) (55 ) Total long-term debt $ $ The long-term debt due is as follows; $42 in 2012; $56 in 2013; $28 in 2014; none in 2015 and $5,000 in 2016. 10 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) The Company has a private shelf agreement with Prudential Investment Management, Inc., which allows the Company to borrow up to $45,000 to be issued in $5,000 minimum increments.The interest rate is determined based on applicable rates at the time of issuance.The Company had $5,000 of private placement notes outstanding at March 31, 2012 and December 31, 2011 with Prudential Investment Management, Inc. The Company’s primary line of credit is a $70,000 unsecured revolving line with Wells Fargo Bank and JPMorgan Chase Bank, expiring on December16, 2016. Both lending institutions equally share this commitment. This line carries an interest rate of the higher of either (i) the highest of prime rate, the federal funds effective rate plus 0.5%, or the one month adjusted LIBOR plus 1.00%; or (ii) adjusted LIBOR plus margin based upon the Company’s ratio of debt to earnings from time to time.The Company had no borrowings on this line at March 31, 2012 or December 31, 2011.General Motors Company (“GM”) has the ability to draw up to $5,000 against the Company’s primary line of credit in relation to chassis supplied to Utilimaster under a chassis bailment inventory program, resulting in net available borrowings of $65,000 at March 31, 2012.See Note 6, Commitments and Contingent Liabilities for further information about this chassis bailment inventory program.The applicable borrowing rate including margin was 3.25% at March31, 2012. Under the terms of the primary line of credit agreement and the private shelf agreement, the Company is required to maintain certain financial ratios and other financial conditions. The agreements also prohibit the Company from incurring additional indebtedness; limit certain acquisitions, investments, advances or loans; and restrict substantial asset sales. At March 31, 2012 and December31, 2011, the Company was in compliance with all debt covenants. NOTE 5 – RESTRUCTURING During the quarter ending March 31, 2012 the Company incurred restructuring charges including asset impairments as the result of its planned relocation of its delivery and service vehicles operations and certain severance charges within its Specialty Vehicles segment to help align expenses with current and future revenue expectations. 11 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) Restructuring charges included in the Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 are as follows: Segment Delivery and Service Vehicles Specialty Vehicles Total Cost of products sold Asset Impairment $ $ - $ Bristol relocation costs 98 - 98 Accrual for severance - Total cost of products sold Operating expenses Asset Impairment - Bristol relocation costs 47 - 47 Accrual for severance - Total operating expenses Total restructuring $ $ $ As a result of the planned move of the delivery and service vehicles operations to Bristol, Indiana, the Company classified certain buildings and related machinery and equipment within its Wakarusa, Indiana facility as held for sale.During the three months ended March 31, 2012, the buildings and machinery and equipment were adjusted to their current fair values less cost to sell, as determined by a market appraisal completed in March of 2012, resulting in impairment charges of $4,525.The estimated fair value of these assets of $3,432 is recorded within Assets held for sale at March 31, 2012 on the Condensed Consolidated Balance Sheets. The following table provides a summary of the compensation related charges incurred through the three month period ended March 31, 2012 and the related outstanding balances to be paid out in relation to those expenses: Severance Balance as of Jan 1, 2012 $ Accrual for severance Payments made in period ) Balance as of March 31, 2012 $ NOTE 6 - COMMITMENTS AND CONTINGENT LIABILITIES Under the terms of its credit agreement with its banks, the Company has the ability to issue letters of credit totaling $10,000.The balance of letters of credit outstanding was $4,450 and $5,084 at March 31, 2012 and December 31, 2011, respectively, related to the Company’s workers compensation insurance, certain emergency response vehicle body contracts and the Utilimaster chassis agreement discussed below. 12 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) At March31, 2012, the Company and its subsidiaries were parties, both as plaintiff and defendant, to a number of lawsuits and claims arising out of the normal course of their businesses. In the opinion of management, the financial position, future operating results or cash flows of the Company will not be materially affected by the final outcome of these legal proceedings. Chassis Agreements Utilimaster is party to a chassis bailment inventory agreement with GM which allows GM to draw up to $5,000 against the Company’s revolving credit line for chassis placed at Utilimaster.As a result of this agreement, there was $3,916 and $4,030 outstanding on the Company’s revolving credit line at March 31, 2012 and December 31, 2011.Under the terms of the bailment inventory agreement, these chassis never become the property of Utilimaster, and the amount drawn against the credit line will be repaid by a GM dealer at the time an order is placed for a Utilimaster body, utilizing a GM chassis.As such, the chassis, and the related draw on the line of credit, are not reflected in the accompanying Condensed Consolidated Balance Sheets.See Note 4 Debt for further information on the Company’s revolving line of credit. Contingent Consideration In connection with the acquisition of Utilimaster in November, 2009, the Company incurred contingent obligations through 2014 in the form of certain performance-based earn-out payments, up to an aggregate maximum amount of $7,000. In the first quarter of 2012 the Company made earn out payments totaling $1,100, leaving an aggregate maximum amount of future payments of $5,900.The Company has recorded a contingent liability for the estimated fair value of the future consideration of $2,241 based upon the likelihood of the payments, discounted to March 31, 2012.The contingent liability includes charges of $490 for the three months ended March 31, 2012 which are recorded within Selling, general and administrative on the Condensed Consolidated Statements of Operations.The increase in estimated fair value of the contingent liability for the first three months of 2012 is primarily due to an expected increase in Utilimaster’s revenue for 2012 over the amounts originally projected at the time of the acquisition.Management believes that the Company has sufficient liquidity to fund the contingent obligations as they become due. Warranty Related The Company’s subsidiaries all provide limited warranties against assembly/construction defects. These warranties generally provide for the replacement or repair of defective parts or workmanship for a specified period following the date of sale.The end users also may receive limited warranties from suppliers of components that are incorporated into the Company’s chassis and vehicles. Certain warranty and other related claims involve matters of dispute that ultimately are resolved by negotiation, arbitration or litigation.Infrequently, a material warranty issue can arise which is beyond the scope of the Company’s historical experience.The Company provides for any such warranty issues as they become known and are estimable.It is reasonably possible that additional warranty and other related claims could arise from disputes or other matters beyond the scope of the Company’s historical experience. 13 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) Changes in the Company’s warranty liability during the three months ended March31, 2012 and 2011 were as follows: Balance of accrued warranty at January1 $ $ Warranties issued during the period Cash settlements made during the period (918 ) (911 ) Changes in liability for pre-existing warranties during the period, including expirations (318 ) Balance of accrued warranty at March31 $ $ NOTE 7 - BUSINESS SEGMENTS The Company operates in two reportable segments: Specialty Vehicles, and Delivery and Service Vehicles. The Specialty Vehicle segment consists of the Company’s Spartan Chassis, Inc., Crimson Fire, Inc., Crimson Fire Aerials, Inc., and Classic Fire, LLC subsidiaries.This segment engineers and manufactures emergency response chassis, motor home chassis, emergency response bodies and defense vehicles and also provides related aftermarket parts and assemblies.The Delivery and Service Vehicles segment consists of the Company’s Utilimaster, Inc. subsidiary and focuses on designing and manufacturing walk-in vans for the delivery and service market and the production of commercial truck bodies along with related aftermarket parts and assemblies.Assets and related depreciation expense, along with interest expense, in the column labeled “Other” pertain to capital assets and debt maintained at the corporate level.Appropriate expense amounts are allocated to the two reportable segments and are included in their reported net earnings or loss.Segment loss from operations in the “Other” column contains the related eliminations for the allocation, as well as corporate related expenses not allocable to the operating segments. 14 SPARTAN MOTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) The accounting policies of the segments are the same as those described, or referred to, in Note 1 - General and Summary of Accounting Policies. Sales and other financial information by business segment are as follows: Three Months Ended March 31, 2012 Business Segments Specialty Vehicles Delivery and Service Vehicles Other Consolidated Motor home chassis sales $ Emergency response chassis sales Emergency response bodies sales Utilimaster product sales Other product sales Vehicles Aftermarket parts and assemblies Sales $ Interest expense $ $
